United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3201
                                   ___________

John Starway,                          *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Minnesota.
Independent School District No. 625, *
also know as St. Paul Public Schools, *         [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                          Submitted: November 7, 2001

                               Filed: December 4, 2001
                                    ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

        John Starway appeals the district court’s1 adverse grant of summary judgment
in his action against his former employer, Independent School District No. 625 (ISD).
Starway claimed that, based on his national origin, he was subjected to a hostile work




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
environment, in violation of Title VII, and was discharged, in violation of Title VII,
42 U.S.C. § 1981, and Minnesota law.2

       Having reviewed the summary judgment grant de novo, see Austin v. Minn.
Mining & Mfg. Co., 193 F.3d 992, 994 (8th Cir. 1999), we affirm. Mr. Starway failed
to demonstrate his performance met ISD’s legitimate expectations. See Fragante v.
City and County of Honolulu, 888 F.2d 591, 598 (9th Cir. 1989) (employer may
honestly assess plaintiff’s oral communications skills when such skills are reasonably
related to job performance); cf. Taylor v. Southwestern Bell Tel. Co., 251 F.3d 735,
740 (8th Cir. 2001) (to make prima facie case, employee must show, inter alia, job
performance at level that met employer’s legitimate expectations). Although ISD was
slow to provide Mr. Starway with guidance and an improvement plan, its actions,
under the circumstances, did not support an inference of pretext.                  See
Brousard-Norcross v. Augustana Coll. Ass’n, 935 F.2d 974, 976-77 (8th Cir. 1991)
(departure from policy did not support inference of pretext when departure was driven
by student complaint). Mr. Starway also failed to demonstrate that he was subjected
to harassment so severe and pervasive as to alter the conditions of his employment,
or that a causal nexus linked the efforts to fire him with his national origin. See
Austin, 193 F.3d at 994 (employee must establish causal connection between
harassment and protected-group status); Harris v. Forklift Sys., Inc., 510 U.S. 17, 21
(1993) (“Conduct that is not severe or pervasive enough to create an objectively
hostile or abusive work environment--an environment that a reasonable person would
find hostile or abusive--is beyond Title VII’s purview.”).

       Accordingly, we affirm, see 8th Cir. R. 47B; we deny Mr. Starway’s pending
motion; and we grant ISD’s request to strike documents that were not part of the
district court record, but we deny ISD’s request for sanctions.



      2
          Mr. Starway also sought attorney fees under 42 U.S.C. § 1988.
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-